Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 14, line 1, change “A computer program product having a computer program which is directly” to –A non-transitory computer program product having a computer program which is directly--.

Allowable Subject Matter
Claims 1, 3-7, 10-15, 18, 19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 		The prior art does not disclose or suggest the claimed " normalized MR relaxation parameter satisfies the following equation: 
    PNG
    media_image1.png
    59
    180
    media_image1.png
    Greyscale
 where nR2* is the normalized MR relaxation parameter, TE1 is the first echo time, TE2 is the 15second echo time, k1 is a normalization factor for determining the first reference signal from the first MR signal, k2 is the normalization factor for determining the second reference signal from the second MR signal, and R2* is an image sequence dependent MR relaxation parameter which depends on the first echo time TE1, the second echo time 
The prior art does not disclose or suggest the claimed " normalized image sequence dependent MR relaxation parameter satisfies the following equation: 
    PNG
    media_image2.png
    43
    146
    media_image2.png
    Greyscale
 where nR2* is the normalized image sequence dependent MR relaxation parameter, TE1 is the 5first echo time, TE2 is the second echo time, k1 is a normalization factor for determining the first reference signal from the first MR signal, k2 is the normalization factor for determining the second reference signal from the second MR signal, and R2* is the image sequence dependent MR relaxation parameter which depends on the first echo time TE1, the second echo time TE2, the first MR signal, and the second MR signal." in combination with the remaining claim elements as set forth in claims 15, 18, 19 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY H CURRAN/Primary Examiner, Art Unit 2852